Citation Nr: 0201193	
Decision Date: 02/05/02    Archive Date: 02/11/02

DOCKET NO.  96-26 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
shrapnel wound to the left upper abdomen with involvement of 
the external oblique muscle, currently rated as 50 percent 
disabling.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran had recognized service from December 1941 to 
April 1942 and from August 1945 to May 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Manila, the Republic of the Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO).  

It is noted that in a February 1999 remand, the Board 
requested that the veteran undergo a VA examination, in which 
the examiner would render an opinion on whether the veteran 
had peritoneal adhesions as a result of his wound.  The 
August 1999 VA scars examiner indicated that the veteran may 
have peritoneal adhesions as a result of scarring due to an 
"explore [sic]" laparotomy, thus raising the issue of 
service connection for adhesions of the peritoneum.  Although 
the RO indicated in a December 2000 supplemental statement of 
the case that service connection was not in order for 
adhesions of the peritoneum, the claim of service connection 
for adhesions of the peritoneum is a separate issue from the 
one on appeal because these issues involve separate 
disabilities.  See 38 C.F.R. §§ 4.14, 4.73, Diagnostic Code 
5319, § 4.114, Diagnostic Code 7301 (2001).  However, it does 
not appear that this matter has been formally adjudicated, so 
it is referred to the RO for appropriate action.

REMAND

This appeal was initiated from a February 1996 rating 
decision in which the RO denied a rating in excess of 10 
percent for residuals of a shrapnel wound to the left upper 
abdomen with involvement of the external oblique muscle.  

In a June 1997 rating decision, service connection was 
granted for a scar contracture in the left hemiabdomen and a 
10 percent evaluation was assigned, effective November 8, 
1995.  The veteran was informed of this decision in a July 
1997 letter from the RO and did not appeal the evaluation 
assigned.

In November 1997, the Board remanded the case to the RO for 
further development, to include affording the veteran a VA 
examination and considering the amendments in the applicable 
criteria that became effective in July 1997.  

In a June 1998 rating decision the RO increased the 
disability rating for residuals of a shrapnel wound to the 
left upper abdomen with involvement of the external oblique 
muscle from 10 to 30 percent, effective November 8, 1995, the 
date of receipt of the claim.

In February 1999, the Board again remanded this matter to the 
RO for further development, to include affording the veteran 
another VA examination.  While the case was on remand it 
appears that the RO granted a 50 percent rating for the 
abdominal shrapnel wound; however, the only indication of 
this in found the December 2000 supplemental statement of the 
case, which does not reflect the date of increase.  Thus, it 
is not known whether the Board must consider essentially two 
issues (i.e. entitlement to a rating in excess of 30 percent 
and entitlement to one in excess of 50 percent).  
Accordingly, this matter must be remanded so that the RO can 
set an effective date for the 50 percent evaluation.  

Additionally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA of 2000), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA of 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-32 
(August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

3.  The veteran should be asked to 
identify all sources of treatment or 
evaluation for his residuals of a 
shrapnel wound to the left upper abdomen 
with involvement of the external oblique 
muscle since May 1999.  After obtaining 
appropriate authorization, the RO should 
obtain any medical records not currently 
on file.  If any attempts to obtain the 
additional evidence are unsuccessful, the 
RO should comply with the notice 
provisions of the VCAA of 2000.

4.  The RO should assign an effective 
date for the 50 percent disability rating 
for the residuals of a shrapnel wound to 
the left upper abdomen with involvement 
of the external oblique muscle, with 
consideration of the muscle injuries 
rating criteria in effect prior to and as 
of July 3, 1997, as applicable.  The 
appellant should then be provided with a 
supplemental statement of the case that 
includes any applicable laws and 
regulations not previously provided, and 
given the opportunity to respond thereto.  
An appropriate period of time should be 
allowed for response.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


